Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Regarding 35 USC § 112.
Applicant argues:
Claims 16, 19-20, 22 and 25 stand rejected under 35 USC §112, second
paragraph or §112(b). The claims have been amended to address the noted issues. In view of the above, it is respectfully requested that the §112 rejection of the claims be withdrawn.
Examiner replies that:
Withdrawn.
Regarding 35 USC § 102/103.
Applicant argues:
Amended claim 1 requires that the machine has its own memory and controller which communicates with the visor device to send an image which is generated by comparing the image taken from the camera of the visor device with the information stored in the memory which refers to features of the component of the machine itself. In this way, there is no need of a central server, as in Touchette, and it’s the machine which acts as the controller and memory for the generation of the augmented reality data set. This allows selling the machine with a predetermined set of data algorithms inside for processing the augmented reality. It is noted that the Office identifies paragraph [0054] of Touchette as disclosing a processing unit for augmented reality inside a machine. However, Touchette distinguishes over three different entities: the DR headset 34 (the visor, worn by the user), the DR server 32 and the DR GUls 38. The DR GUls are well disclosed at paragraph [0040]:
It is a graphical artificial interface (a reconstructed element) which is associated with each element of a machine. A DR GUI is not a physical controller, nor a physical memory associated with a machine. This can be also inferred from paragraph [0054] and from the other Touchette disclosure, where it is clear that the DR GUI is something which is artificially reconstructed by the software, and not a physical entity belonging to the machine.
Examiner replies that:
Applicants’ arguments are found persuasive.
Allowable Subject Matter
Claims 1-3, 6-8, 10-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior does not teach a visor and a chambered machine for treating food products having an actuator, where the machine receives an image from the visor and performs the processing, in combination with the other limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:00-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/JASON A PRINGLE-PARKER/             Primary Examiner, Art Unit 2616